Citation Nr: 9929114	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  97-17 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
post-traumatic stress (PTSD) disorder.

2. Entitlement to service connection for seizure disorder.

3. Entitlement to service connection for a skin disability, 
secondary to exposure to Agent Orange.

4. Entitlement to service connection for a lung disability, 
secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to June 
1969. 

In a decision dated in March 1992, the Regional Office (RO) 
denied the veteran's claims for service connection for PTSD, 
and for a skin disability and a lung disorder secondary to 
exposure to Agent Orange.  The veteran was informed of these 
determinations by a letter dated later that month and he 
submitted a notice of disagreement only with respect to the 
claim for service connection for PTSD.  A statement of the 
case with respect to the issue of entitlement to service 
connection for PTSD was issued in January 1994.  A 
substantive appeal was not filed.  The Board notes that the 
veteran requested a hearing at the RO, but failed to report 
for three hearings which were scheduled.  

The Board subsequently sought to reopen his claim for service 
connection for PTSD, and was advised by letter dated in May 
1995 that the claim was denied.  He apparently submitted a 
notice of disagreement the following month, but the RO never 
issued a statement of the case as it was required to do.  See 
38 C.F.R. § 19.26 (1998).  This determination, accordingly, 
did not become final.

By rating action dated in October 1996, the RO denied service 
connection for PTSD, a seizure disorder and skin and lung 
disabilities, secondary to Agent Orange.  Despite the fact 
that the claim for service connection for PTSD had been 
previously denied, the RO failed to consider the claim on the 
basis of whether new and material evidence had been submitted 
to reopen the claim.  Indeed, the RO adjudicated the claim on 
a de novo basis.  The Board acknowledges that it must 
consider whether new and material evidence has been 
submitted, even where the RO fails to do so.  Wakeford v. 
Brown, 8 Vet. App. 237 (1995).  Ordinarily, it could be a 
denial of due process for the Board to consider the veteran's 
claim on a basis different from that of the RO.  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  However, in light of the 
determination in this case, no prejudice to the veteran will 
result.  

Since the previous RO decision, new Department of Veterans 
Affairs (VA) regulations have been implemented governing 
eligibility for service connection based on exposure to Agent 
Orange.  Accordingly, the Board will consider the veteran's 
current claim for service connection for skin and lung 
disabilities due to exposure to Agent Orange on a de novo 
basis, without regard to finality of the previous Board 
decision.  See Routen v. Brown, 142 F.3d 1434, 1441 (Fed.Cir. 
1998) (citing Spencer v. Brown, 17 F.3d 368, 372 (Fed.Cir. 
1994) (a change in a VA regulation can constitute a new basis 
for entitlement to a benefit)).

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. By rating decision dated in March 1992, the RO denied 
service connection for PTSD.

2. The veteran was informed of this decision and of his right 
to appeal, but a timely appeal was not received.

3. The evidence added to the record since the March 1992 
determination includes a diagnosis of PTSD, as well as 
additional information concerning the veteran's in-service 
stressors.

4. This evidence is neither cumulative nor redundant, and is, 
in conjunction with the evidence previously considered, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5. The claim for service connection for PTSD is supported by 
cognizable evidence showing that the claim is plausible 
and capable of substantiation.

6. The service medical records are negative for complaints or 
findings of a seizure disorder.

7. A seizure disorder was initially manifested many years 
after service, and there is no competent medical evidence 
linking it to service.

8. A skin disability has not been shown by competent medical 
evidence to be related to service or to Agent Orange 
exposure.

9. A lung disability was first demonstrated many years after 
service, and there is no competent medical evidence which 
establishes that it is related to service or to exposure 
to Agent Orange.


CONCLUSIONS OF LAW

1. The evidence received since the RO denied service 
connection for PTSD in March 1992 is new and material, and 
the claim is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 
(1998).



2. The veteran's claim for service connection for PTSD is 
well grounded.  38 U.S.C.A. §§ 5107, 7105 (West 1991).

3. The veteran has not submitted evidence of a well-grounded 
claim of service connection for seizure disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

4. The veteran has not submitted evidence of a well-grounded 
claim of service connection for a skin disability 
secondary to exposure to Agent Orange.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5. The veteran has not submitted evidence of a well-grounded 
claim of service connection for a lung disability 
secondary to exposure to Agent Orange.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for PTSD 

The Court has held that the VA is required to review for its 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the veteran was notified 
of the last final disallowance of the claim for service 
connection for PTSD in March 1992.  Therefore, the Board must 
review, in light of the applicable law, regulations, and the 
Court cases regarding finality, the additional evidence 
submitted since the veteran was informed in March 1992 of the 
denial of his claim for service connection for PTSD.  In 
order to do so, the Board will separately describe the 
evidence which was of record in March 1992, and the evidence 
presented subsequently.  The prior evidence of record is 
vitally important in determining newness and materiality for 
purposes of deciding whether to reopen a claim.  Id.

The "old" evidence 

The service medical records disclose no complaints or 
findings pertaining to a psychiatric disability.  A 
psychiatric evaluation on the discharge examination in June 
1968 was normal.  Service personnel records reveal that the 
veteran was a heavy truck driver and that he received the 
National Defense Service Medal, the Vietnam Service Medal and 
the Vietnam Campaign Medal.

The veteran was hospitalized by the VA from July to October 
1978.  It was noted that he had been essentially well until 
approximately 2 1/2 years prior to admission when he began 
complaining of being discriminated at work.  One year after 
that, his brother died suddenly and after that time, he began 
hearing his brother's voice speaking to him.  He also had 
difficulty sleeping and appeared to be more anxious and 
nervous at all times.  He was seen in the mental health 
clinic in July 1977 with complaints of nervousness.  At that 
time, it was felt that the veteran had a depressive reaction 
as well as latent schizophrenia.  He was placed on 
medications.  He had no previous psychiatric 
hospitalizations.  It was reported that he had been smoking 
PCP regularly.  The diagnoses were acute toxic psychosis 
(PCP) and latent schizophrenia.

The veteran was again hospitalized by the VA from September 
to November 1982.  It was noted that he had been followed in 
the VA clinic for "psychosis" since 1979. The diagnoses on 
discharge were major depressive episode and history of PCP 
abuse, rule out schizoid personality disorder.  

The veteran was admitted to a VA hospital in May 1985.  He 
reported that he was depressed and anxious from pressure at 
work.  It was noted that the veteran's psychiatric history 
began in 1977 when he was seen at a mental health clinic for 
nervousness and depression.  Significant events occurring 
about this time were the veteran complaining of 
discrimination at work, the police questioning him about a 
petty theft charge, charges of stealing a car and an assault 
after reportedly stealing another man's money.  In addition, 
his brother died unexpectedly of unknown causes in 1977.  He 
was treated as an outpatient with various medications.  The 
diagnoses were atypical psychosis secondary probably to PCP 
abuse, history of mixed substance abuse and mixed personality 
disorder with schizotypal paranoid and dependent features.  

In a statement dated in October 1989, a VA physician reported 
that the veteran had been under psychiatric treatment with 
the VA since he came home from Vietnam in 1969.  During the 
previous twenty years, he had been hospitalized several times 
for his nervous condition.  It was indicated that the course 
of his illness was unpredictable and he could go for a period 
of time without a nervous breakdown.  The physician stated 
that the veteran's present nervous breakdown started 
gradually in 1989.

On VA hospitalization from May to June 1986, it was indicated 
that the veteran had a history of previous psychiatric 
treatment while in service in 1969 when he had a nervous 
breakdown.  The veteran stated that he had been experiencing 
some difficulties in his job lately and for the previous 
twenty years.  The pertinent diagnosis was bipolar disorder, 
manic type.

VA outpatient treatment records show that the veteran was 
seen in May 1990 and it was noted that he had combat 
experience.  In July 1990, it was reported that the veteran 
had personality changes which began in 1969.  A personality 
disorder was noted.  It was also indicated that he had 
anxiety and depression which had their onset in Vietnam.  

The veteran underwent psychological testing by the VA in 
April 1991.  An MMPI was invalid because the veteran failed 
to give answers to 33 of the 566 statements.  His score on 
the Mississippi Scale was below the empirically established 
cut-off for PTSD, and that the results suggested that the 
veteran might meet some, but not all, of the criteria for a 
PTSD diagnosis.  He admitted to suffering a number of 
symptoms of PTSD, including nightmares, depression, guilt, 
anger control problems, memory complaints and alienation from 
family and friends.  It was indicated that the results of 
this test should be viewed with caution.  

The veteran completed a form concerning his stressors in 
April 1991.  He related that his combat experience was 
continuous.  He stated that he was exposed to enemy fire when 
he brought supplies to and from the field.  He maintained 
that he was fired upon by the enemy on a regular basis.  He 
denied having drug problems during service.  He stated that 
he saw two close friends get killed by mortar, saw enemy 
soldiers get killed by others, and he killed quite a few to 
save himself.  He also related that he observed a woman try 
to stop a convoy and get run over by a five-ton truck.  He 
added that he hears loud noises, like explosions, that cause 
him to panic.  

The veteran was afforded a psychiatric examination by the VA 
in July 1991.  He stated that he was a truck driver 
delivering cargo and personnel in the war zone.  He claimed 
that he was subjected to rocket fire and mortar shelling, and 
that he saw some of his buddies get killed.  One buddy was 
run over by a truck and he witnessed another friend shoot 
himself in the head while in the combat area.  He admitted to 
having nightmares about Vietnam, as well as diminished 
interest in most significant activities.  Following a mental 
status evaluation, the diagnoses were PTSD, chronic, and 
atypical psychosis.

The veteran completed another PTSD stressor form in October 
1991.  He noted that during service, he hauled ammunition, 
prisoners and supplies.  He stated that he was continuously 
exposed to combat, but that nobody in his unit was wounded.  
He added that his nerves were shot as a result of his Vietnam 
experiences, including being exposed to enemy fire and seeing 
his buddies killed.  

A VA social worker indicated in October 1991 that the veteran 
reported that he became ill shortly after discharge and that 
he was in a VA facility for about thirty days.  He described 
himself as very nervous.  

Psychological testing was again administered by the VA in 
October 1991.  An MMPI was invalid due to a tendency to 
respond to items in an exaggerated manner.  The Mississippi 
Scale score was below the empirically established cut-off for 
PTSD.  The results suggested that the veteran met some, but 
not all, of the criteria for a diagnosis of PTSD.  The 
veteran's symptoms included flashbacks, heightened startle 
response, general sleep disturbance, depression, guilt, 
alcohol abuse, trouble holding a job and alienation from 
family and friends.  

The veteran was examined by two VA psychiatrists in October 
1991.  The psychological tests were reviewed, as was the 
statement of the social worker.  The veteran related that he 
hauled ammunition, prisoners and supplies, and stated that he 
constantly had to fire back, but that he was not actually 
exposed to close combat.  It was indicated that he was being 
treated at a VA outpatient clinic and had been seeing a 
physician since 1969.  Following a mental status evaluation, 
the diagnoses were major depressive episode, PCP abuse, and  
mixed personality disorder with schizotypical paranoid and 
dependent features.  It was noted that the stressors included 
job dissatisfaction, financial problems, persistence of 
chronic personality disorder, educational deprivation, and 
having been stationed in a war zone.  The examiners commented 
that the veteran appeared to be doing well on Lithium.  His 
therapeutic response to this medication, as well as his 
symptomatology would indicate that he had a major depression 
which was recurrent.  The results of the psychological tests 
did not indicate that the veteran had PTSD.  

Another stressor form was completed by the veteran in January 
1992.  He stated that while he was exposed to enemy fire, he 
was not wounded, although personnel in his company were.  He 
added that the truck he was in hit a land mine at night.  The 
constant barrage of enemy fire caused him to be anxious, 
scared, irritable and distrustful.  The veteran also related 
that he was never able to sleep fitfully, and that he was 
always aware that he could be killed at any time.  The noise 
and suspense made him constantly think of death.  He always 
felt mentally drained.  

A VA social worker indicated in January 1992 that the veteran 
drove a truck to field positions and that he was constantly 
exposed to enemy fire and that he observed/witnessed many 
others who were wounded or killed.  The veteran referred to 
one incident when his truck was hit and destroyed.  The 
social worker noted that the veteran alleged that he had been 
treated at the East LA (VA) clinic since 1969.  

On VA psychiatric examination in January 1992, it was noted 
that the evaluation was to establish a valid diagnosis.  The 
examiner reviewed various records.  He noted that there was 
no mention on the November 1982 discharge summary that the 
veteran had any problems relating to Vietnam.  The June 1986 
hospital summary noted a stressor of difficulty on the job.  
It was further indicated that the veteran's symptoms 
consisted of nervousness, shaking and forgetting things.  The 
veteran stated that at times he felt that his mind blacked 
out and that he was not aware of what happens. His job made 
him nervous.  The veteran reported that he first saw a 
psychiatrist in 1969 when he had cold sweats and became 
delirious when he had malaria.  He added that he might have 
been hearing voices at the time and that he felt suicidal.  
On mental status evaluation, the veteran related that he had 
nightmares about Vietnam.  He did not have any ideas of 
reference, influence delusion, hallucinations or other 
manifestations of impaired reality.  The diagnoses were manic 
depressive, bipolar, in partial remission; anxiety disorder 
and past history of PCP abuse with psychosis.  The Axis IV 
diagnosis was conflicts with supervisor, personality problems 
due to his racial prejudice and past exposure to combat in 
Vietnam.  

The examiner commented that a review of the veteran's history 
and the results on psychological testing clearly indicated 
that he did not meet the normal criteria for PTSD.  He 
believed that the veteran did not have PTSD; his anxiety 
which had been exacerbated by his past exposure to gunfight 
and combat in Vietnam had, at times, been an additional 
stressor which had exacerbated his manic depressive illness.  
It was reported that another psychiatrist concurred with the 
report following an interview with the veteran, a review of 
the claims folder and a discussion with the other 
psychiatrist.

A VA outpatient treatment note of January 1992 reflects 
assessments of affective disorder and PTSD.  




The RO decision 

Based on this evidence, the RO, by rating decision dated in 
March 1992, denied service connection for PTSD.  

The additional evidence 

The veteran was hospitalized in a VA facility from April to 
May 1994 because of feelings of depression and difficulty at 
work.  The diagnoses were probable bipolar affective disorder 
and rule out paranoid schizophrenia.  

The veteran was transferred to a private hospital in May 1994 
with a 25-year history of bipolar disorder.  He also reported 
a history of PTSD, with 25 years of flashbacks, avoidance 
behavior, detachment, constricted affect, poor sleep, and 
shaking since Vietnam combat in 1969.  The acute stressor was 
that he was HIV positive for two years.  The final diagnoses 
were bipolar disorder, mixed phase, and to rule out schizo-
affective disorder, rule out dementia-HIV related.

On private hospitalization in February 1995, the veteran 
noted a 25-year history of bipolar disorder with rule out 
dementia HIV related and PTSD related to Vietnam combat.  He 
reported a 25-year history of PTSD with flashbacks, 
avoidance, detachment, constricted affect, poor sleep and 
hyperarousal due to Vietnam combat in 1969.  The diagnoses 
were bipolar disorder, depressed, history of PTSD.  

Following a request for information concerning his stressors, 
the veteran reported, in an October 1995 letter, that he 
encountered hostile fire in Vietnam.  He related that he 
witnessed a firefight and saw friends blown up in a truck.  
He stated that he saw a friend get shot and mutilated.  He 
claimed to have nightmares of this incident.  The veteran 
also indicated that he was part of a crew which removed dying 
and wounded from burning vehicles.  He recalled a burning man 
calling out for medics.  He described one incident in which a 
friend of his was getting his shoes shined and the shoebox 
blew up.  This reportedly occurred in June 1968.  He provided 
the names of his friends who died in his arms.  He added that 
he was called a baby killer when he returned from Vietnam.  

In an August 1996 letter, a VA physician related that he had 
treated the veteran since 1990 for PTSD and mood disorder.  
The veteran received incoming fire in the war zone many times 
and he developed many symptoms of PTSD while in Vietnam.  
After his return, he continued to have arousal symptoms and 
he developed a bipolar manic depressive illness.  

A VA physician reported in October 1996 that the veteran had 
been treated at the VA clinic since February 1991 for several 
disabilities, including PTSD.  

A VA psychiatric examination was conducted in January 1997.  
The veteran related that he had a few jobs after high school, 
but that he let them go.  At that time, he saw a social 
worker for the State Department of Rehabilitation for 
"mental problems."  While in service, he indicated that his 
major job in the war zone was to transfer war materiel into 
the jungle.  The worst event he witnessed followed his 
jackknifing his five-ton truck during monsoon season in a 
heavy downpour.  After compatriots came out to help him, he 
was sitting with his buddy, his right hand man, and he was 
shot through the neck.  The trucks were hit by artillery fire 
and he prayed that he be allowed to go home alive.  The 
veteran described having startle reactions.  He stated that 
he loved to go to PTSD meetings because he liked to talk 
about his experiences in Vietnam.  On examination, the 
veteran seemed to relish being taken care of and being able 
to talk about his wartime experiences.  The examiner 
summarized the results of psychological tests conducted.  

The diagnostic impressions were bipolar disorder, in partial 
remission; PTSD symptoms not currently reaching criteria for 
full-blown PTSD and personality disorder, not otherwise 
specified.  The examiner commented that the psychological 
testing was not very useful in buttressing the veteran's 
claim for PTSD.  While he described several symptoms 
consistent with this anxiety disorder, such as awakening at 
night from very real seeming and scary dreams, startle 
reactions and strong negative reactions to Asians, he only 
had very mild symptoms of re-experiencing the trauma and not 
very strong needs to try to avoid reminders of the war.  In 
fact, he very much liked talking about Vietnam.  

In a statement dated in June 1997, a VA physician related 
that he had treated the veteran since 1995 for PTSD and a 
mood disorder.  He had been traumatized in Vietnam as part of 
the infantry when his truck was hit by enemy fire.  The 
veteran continued to have multiple PTSD arousal symptoms and 
severe mood disorder.  

Received in January 1998 were photographs of the veteran 
purportedly in Vietnam.  

The veteran described various in-service stressors in a 
letter dated in January 1998.

In a statement dated in January 1999, a VA physician related 
that the veteran continued to remain under his care for 
treatment of PTSD.  He was receiving various medications for 
PTSD and mood disorder.  The diagnoses were PTSD, mood 
disorder and paranoid personality.  

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

Prior to March 7, 1997, service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  Additionally, if the claimed stressor is related 
to the claimant having been a prisoner-of-war, prisoner-of-
war experience which satisfies the requirements of [38 
C.F.R.] § 3.1(y) (1993) of this part will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed stressor.  38 C.F.R. § 3.304(f).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war under the provisions 
of Sec. 3.1(y) of this part and the claimed stressor is 
related to that prisoner of war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (effective March 7, 1997).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has be disallowed, the [Board] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  This overturned a previous test adopted by 
the Court which held that, in order for newly submitted 
evidence to be considered material, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).

In Evans, 9 Vet. App. 273, 284, the Court indicated that the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.

As noted above, the RO denied the veteran's claim on the 
basis that PTSD was not shown by the evidence of record.  

The additional evidence in this case consists of private and 
VA medical records, statements from the veteran's VA 
physician and his testimony at a hearing at the RO in January 
1999.  The Board acknowledges that PTSD has not been 
diagnosed following any of the comprehensive VA examinations.  
However, the veteran has now related a history dating to 
service of PTSD symptomatology.  In addition, the VA 
physician who has treated him for some time has concluded 
that the veteran has PTSD.  It is also significant that the 
veteran has furnished a stressor letter dated in October 1995 
in which he described several incidents in Vietnam which were 
stressful and mentioned the names of friends who died in his 
arms.  In addition, a physician specifically indicated that 
the veteran was receiving medication for PTSD.  

The evidence summarized above is clearly new in that it was 
not previously of record.  Taken together, it suggests that 
the veteran has PTSD which stems from Vietnam.  The evidence 
bears directly and substantially on the question before the 
Board, that is, whether the veteran has PTSD which is related 
to service.  The evidence received since the March 1992 RO 
decision suggests that he does.  It is of such significance 
that it must be considered in order to fairly adjudicate the 
claim.  The Board finds, accordingly, that the additional 
evidence of record is new and material, warranting reopening 
of the claim for service connection for PTSD.  

Since the Board has determined that the evidence submitted is 
new and material, the next question which must be resolved is 
whether the claim is well grounded.  See Elkins, 12 Vet. App. 
209.  In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

The Board concludes that a well-grounded claim exists because 
there is current medical evidence that the veteran has PTSD; 
the veteran alleges in-service stressors; and a physician has 
opined that the veteran was traumatized by events which 
occurred in service.  The Board concludes, therefore, that 
the veteran has met the burden of submitting a well-grounded 
claim.  

II. Service Connection for a Seizure 
Disorder, a Skin Disability Due to 
Exposure to Agent Orange and a Lung 
Disability due to Exposure to Agent 
Orange 

The service medical records show that the veteran was seen in 
February 1968 and it was reported that he was injured when he 
was twelve years old when he was involved in a pedestrian vs. 
automobile accident.  He suffered paralysis and was in a coma 
for 21 days.  On a report of medical history in June 1969, in 
conjunction with the discharge examination, the veteran 
denied a history of paralysis, epilepsy or period of 
unconsciousness.  He reported a positive history of a head 
injury.  The lungs, skin and a neurological evaluation were 
normal on the separation examination in June 1968.  

The veteran was seen in a VA clinic in May 1981 for possible 
exposure to toxic chemicals.  He denied shortness of breath.  
On examination, the lungs were clear to percussion and 
auscultation.  No rales were heard.  The skin was clear and 
no significant lesions were seen.  

On VA general medical and Agent Orange examination in October 
1981, the veteran stated that he was exposed to Agent Orange 
by drinking tap water from the military camp.  An examination 
disclosed that the skin was dry, had a normal turgor and 
there were no abnormal pigmentations, infections or lesions.  
The lungs were equal in expansion and there were no rales.  
The pertinent diagnosis was exposure to toxic chemicals 
(Agent Orange), by history.  

The veteran was seen in a private facility in April 1986.  He 
had fallen on the side of his head that day, without loss of 
consciousness.  A CT scan showed minimal cerebellar atrophy, 
and there was no evidence of intracranial hemorrhage.  

VA medical records reveal that in July 1990, the veteran 
reported that he had a nagging cough which had its onset in 
1969.  He also noted that he had had a concussion, and 
described occasional light-headedness.  The veteran was seen 
in the dermatology clinic in August 1990, and the findings 
were consistent with tinea corporis.  

The veteran was afforded a general medical examination by the 
VA in October 1990.  He alleged that he had a recurrent rash 
on the back of the arms, but that he was currently 
asymptomatic.  The skin was clear with no evidence of lesions 
or unusual pigmentations.  There was no history of pulmonary 
tuberculosis or asthma.  The respiratory excursions were 
bilaterally adequate.  The lungs were clear to auscultation.  

The veteran was hospitalized in a private facility from 
December 1990 to January 1991.  It was noted that while in 
the emergency area, he had a witnessed seizure which was 
tonic-clonic and lasted for approximately five minutes.  On 
neurological consultation, it was reported that he had been 
in a coma for 21 days as a teenager when he was involved in a 
motor vehicle accident.  He did not have any seizures or 
lateralized neurological problems thereafter.  The assessment 
of the neurological consultant was that the veteran had new-
onset seizures.  The only risk factor that could be 
ascertained was, by history, the fact that the veteran had 
been in a coma and had head trauma.  

VA medical records show that in July 1991, the veteran 
related that he had been hospitalized in January 1991 for 
seizure.  He denied any previous episodes.  In June 1992, he 
complained of a pruritic red rash on his left underarm, 
shoulder and scattered areas of his back for a "long time."  
The veteran indicated that it was related to Agent Orange.  
In October 1992, he noted that the onset of his seizures was 
in "1991."  

VA hospital reports from March to August 1995 reflect 
diagnoses including pulmonary tuberculosis and active 
microbacterial tuberculosis infection.

On VA general medical examination in December 1996, it was 
noted that the veteran had a history of seizures which began 
in 1991 or 1992.  The etiology for the presumed seizure 
disorder was unknown.  There was a history of tinea corporis 
which was in abeyance and not being treated.  A history of 
recurrent infective bronchitis was also noted.  An 
examination revealed that the lung fields were clear.  No 
rales or rhonchi were heard.  An examination of the skin 
revealed no active skin lesions for dermatophytosis. The 
conclusions were that the veteran had a history of infective 
bronchitis; history of tinea corporis without active lesion; 
and atypical seizure disorder as described, currently being 
treated.  

During a VA psychiatric examination in January 1997, it was 
indicated that some of the veteran's cognitive deficits might 
be related to the obviously severe brain damage sustained 
when he was hit by a car as a young teenager.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).

Where a veteran served 90 days or more during a period of war 
and a seizure disorder becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998); Cosman v. Principi,  3 
Vet. App. 303, 305 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

The Board acknowledges that the veteran was apparently in a 
coma for about three weeks following an accident prior to 
service.  The service medical records, however, are 
completely negative for complaints or findings pertaining to 
a seizure disorder.  Indeed, the record clearly demonstrates 
that the veteran's first seizure occurred in December 1990, 
more than twenty years following his separation from service.  
The veteran has not furnished any competent medical evidence 
establishing that the seizure disorder is related to service.  
The only evidence in support of that claim consists of 
statements he has made in his own behalf.  The Court has held 
that if the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown,      5 Vet. App. 91 (1993).  Thus, his 
lay assertions to the effect that he has a seizure disorder 
which is related to service are neither competent nor 
probative of the issue in question.  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and, 
therefore, those opinions do not even serve as a basis for a 
well-grounded claim.  The Board concludes, therefore, that 
service connection for seizure disorder is not warranted.  

In essence, the veteran argues that his exposure to Agent 
Orange caused him to develop skin and lung disabilities.  
Since the service records indicate that during the veteran's 
tour of duty he had foreign service in Vietnam, the Board 
concedes that the veteran served in Vietnam.  The fact that 
the veteran had service in Vietnam, does not mean exposure to 
Agent Orange may be presumed.  See 38 C.F.R.             § 
3.307(a)(6).  Rather, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, and has a disease listed at § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See McCartt v. West, 12 Vet. App. 164, 
168 (1999) (emphasis provided in case); 38 U.S.C.§ 1116 (a) 
(3) (West 1991).  The Court held that neither the statutory 
nor the regulatory presumption will satisfy the incurrence 
element of Caluza where the veteran had not developed a 
condition enumerated in either 38 U.S.C. § 1116(a) or 38 
C.F.R. § 3.309(e); pursuant to Gardner v. Brown,  5 F.3d 
1456, 1458 (Fed. Cir. 1993) (starting point in interpreting a 
statute is its language) aff'd, 513 U.S. 115 (1994).  Id.  
Prior to McCartt, VA incorrectly presumed exposure to Agent 
Orange if the veteran had service in Vietnam.  Now, that 
presumption is afforded the veteran only if he also has one 
of the regulatory enumerated conditions.  It has not been 
argued, however, that he suffered from one of the 
disabilities listed in 38 C.F.R. § 3.309(e). 

The regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  38 C.F.R. § 3.309(e) (1998).  
The specified diseases are chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, non-
Hodgkin's lymphoma, porphyria cutanea tarda, soft-tissue 
sarcoma, multiple myeloma, and respiratory cancers.  Id.  

The Secretary of Veterans Affairs formally announced in the 
Federal Register, on January 4, 1994, that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam was not warranted for "any other condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted." 59 Fed. Reg. 341 (1994).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam  (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  In other words, 
the fact that the veteran does not meet the requirements of 
38 C.F.R.   § 3.309 does not in and of itself preclude him 
from establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to Agent 
Orange during service caused his current disabilities, namely 
a skin disability or a lung disability. 38 U.S.C.A.     § 
1110; 38 C.F.R. § 3.303(d).

As an initial matter, it should be noted that the Board has 
the obligation to review the veteran's claims under all 
applicable laws and regulations.  As such, the Board will 
first analyze whether the veteran's claims for service 
connection are well grounded on a direct basis, without 
consideration of his allegation of Agent Orange exposure.  In 
this regard, the Board points out that the service medical 
records are negative for complaints or findings of a skin or 
lung disability.  There is no indication that the veteran was 
treated during service for any symptoms which could be 
associated with skin or lung disabilities.  On the separation 
examination in June 1968, clinical evaluations revealed no 
pertinent abnormality of the skin or respiratory system.  

The Board also notes that the veteran was afforded an 
examination by the VA for exposure to Agent Orange in October 
1981.  There was no clinical evidence of any skin lesions at 
that time, and the lungs were normal.  Tinea corporis was 
first shown in July 1990, and the veteran's first seizure was 
in December 1990.  Similarly, a chronic lung disability was 
first demonstrated many years after the veteran's discharge 
from service.  However, the veteran has not furnished any 
evidence which would demonstrate that the current skin and 
lung disabilities were present in service, or otherwise 
related to service.  Moreover, there is no clinical evidence 
which establishes that the seizure disorder was first shown 
in service, or within one year thereafter.  The Court has 
held that if the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit, 5 Vet. App. 91.  Thus, his lay 
assertions to the effect that he has skin or lung 
disabilities which are related to service are neither 
competent nor probative of the issue in question.  Indeed, in 
Moray, 5 Vet. App. 211, the Court noted that lay persons are 
not competent to offer medical opinions and, therefore, those 
opinions do not even serve as a basis for a well-grounded 
claim.

The Board will now analyze whether service connection is 
warranted for a skin disability or a lung disability based on 
Agent Orange exposure.  First, it should be noted that his 
service personnel records indicate he had active duty in 
Vietnam. However, a lung disability is not among the 
conditions listed in 38 C.F.R. § 3.309(e), which are 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, 
including Agent Orange.  Although the Board acknowledges that 
the veteran has a skin disability, there is no clinical 
evidence in the record that he has chloracne or other 
acneform disease consistent with chloracne.  As such, the 
veteran may not prevail under the provisions of 38 C.F.R.  § 
3.309(e).  Applying the law of Combee to the case, the Board 
notes that there is no medical evidence on file directly 
linking the veteran's Agent Orange exposure to his skin and 
lung disabilities.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for PTSD.  The 
claim is well grounded.  To this extent, the appeal is 
granted.

Service connection for a seizure disorder, a skin disability 
and a lung disability secondary to exposure to Agent Orange 
is denied.


REMAND

In light of the fact that the Board has determined that new 
and material evidence has been submitted and that the claim 
for service connection for including PTSD is well grounded, 
the Board finds that additional development of the record is 
required.  In this regard, the Board notes that it does not 
appear that an attempt was made to verify the veteran's 
stressors.

Several decisions of the Court have affected the adjudication 
of claims for service connection for PTSD. It appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should the case be referred for 
a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner(s) 
precisely what stressor or stressors has been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether the veteran was exposed to a stressor 
during service of sufficient severity as to have resulted in 
ongoing psychiatric symptomatology.  In other words, if the 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.  Likewise, a 
diagnosis of PTSD based upon claimed stressors whose 
existence the adjudicators have not accepted would be 
inadequate for rating purposes.  See Caluza, 7 Vet. App. 498; 
West v. Brown, 7 Vet. App. 70 (1994); and Zarycki v. Brown, 6 
Vet. App. 91 (1993); 

The Board notes that since the RO last considered the issue 
currently on appeal, a pertinent case was promulgated by the 
Court that alters the analysis in connection with claims for 
service connection for PTSD.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).  Significantly, the Court points out that VA 
has adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 & 4.126 
(1998).  See 61 Fed. Reg. 52695-52702 (1996).  The Court took 
judicial notice of 

the effect of the shift in diagnostic 
criteria.  The major effect is this: the 
criteria have changed from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger post-traumatic 
stress disorder, to a subjective 
standard.  The criteria now require 
exposure to a traumatic event and 
response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have post-
traumatic stress disorder based on 
exposure to a stressor that would not 
necessarily have the same effect on 
"almost everyone."  The sufficiency of 
a stressor is accordingly, now a clinical 
determination for the examining mental 
health professional.

Cohen v. Brown, at 38-39 (Nebeker, Chief Judge, concurring by 
way of synopsis).  

The Court also noted that where "there has been an 
'unequivocal' diagnosis of post-traumatic stress disorder by 
mental heath professionals, the adjudicators must presume 
that the diagnosis was made in accordance with the applicable 
DSM criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 39.  
The Court went on to indicate that when the RO or the Board 
believes the report is not in accord with applicable DSM 
criteria, the report must be returned for a further report.

It appears to the Board that the regulatory amendments to 
38 C.F.R. §§ 4.125 & 4.126 and the incorporation of DSM-IV, 
will have a potentially liberalizing effect in adjudicating 
claims for service connection for PTSD, particularly when an 
individual is not a combat veteran or who is not shown to 
have "engaged in combat with the enemy."  Where the law or 
regulations change while a case is pending, the version more 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  As such the Board believes that 
further development in this case is necessary.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request a statement concerning as much 
detail as possible regarding the alleged 
in-service stressors, including the 
incident in which soldiers died in his 
arms, the incident in which he saw his 
friend get shot and mutilated, and the 
incident in which the shoe box blew up.  
He should be asked to provide specific 
details of the claimed stressful events 
during service, such as dates, places, 
detailed descriptions of the events, his 
service units in Vietnam, duty 
assignments, and the names, ranks, unit 
of assignment and any other identifying 
information concerning any OTHER 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the alleged 
stressful events and that failure to 
respond may result in adverse action.

2.  Thereafter, if additional information 
is provided by the veteran, the RO should 
send it to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) 
in an attempt to verify the claimed 
stressors.  The address is as follows:  
USASCRUR, 7798 Cissna Road, Suite 
101Springfield, Virginia  22150-3197.

3.  The RO must then make a specific 
finding as to whether the veteran 
"engaged in combat with the enemy" and, 
if so, the RO must then make the 
additional determination as to whether 
the veteran has presented satisfactory 
evidence of the existence of events 
claimed as stressors in accordance with 
the guidance in Zarycki and Caluza.

4.  The RO must separately determine 
whether the record establishes the 
existence of any of the events claimed by 
the veteran as an alleged "stressor."  
In making this determination, the RO and 
the veteran are reminded that this is an 
adjudicatory and not a medical 
determination.  The fact that a VA 
examiner in the past accepted 
uncorroborated accounts of an event 
alleged as a "stressor" of "combat" 
generically is of no weight, since a 
determination as to whether such an event 
occurred does not involve the application 
of medical expertise.  In addressing this 
matter, the RO must also address any 
credibility matters raised by the record 
in determining whether it will concede 
the existence of any event alleged as a 
stressor.  The RO does not have to accept 
the existence of any event not shown by 
independent evidence if the veteran is 
not found to have engaged in combat with 
the enemy.  

5.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for PTSD since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.

6.  The veteran should then be afforded a 
VA psychiatric examination to determine 
whether the veteran suffers from any 
psychiatric disorder and, if so, its 
nature and etiology.  The examination 
report should include a detailed account 
of all pathology found to be present.  
The examiner should be requested to make 
a specific determination as to whether 
any of the events conceded to have 
existed in service by the adjudicators 
would be of a quality sufficient to 
produce PTSD.  The examiner should be 
advised that only those events in service 
conceded by adjudicators may be 
considered for purposes of determining 
whether PTSD due to events in service 
exists.  If the examiner determines that 
an event of a quality sufficient to 
produce PTSD occurred in service, it 
should then be determined whether the 
veteran has PTSD due to the event.  If 
there are psychiatric disorders other 
than PTSD, the examiner should reconcile 
the diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be specified.  If a 
diagnosis of PTSD is appropriate, the 
examiner should specify the credible 
"stressor(s)" that caused the disorder 
and the evidence upon which he relied to 
establish the existence of the 
stressor(s).  The examiner should also 
describe which stressor(s) the veteran 
reexperiences and how he reexperiences 
them.  The psychiatrist should describe 
how the symptoms of PTSD affect the 
appellant's social and industrial 
capacity, and whether the condition is 
permanent in nature.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
The examiner should assign a GAF score 
and a definition of the numerical code 
assigned in order to comply with the 
requirements of Thurber v. Brown, 5 Vet. 
App. 119 (1993).  All necessary tests 
should be performed.  The entire claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals







